DISSENTING IN PART
Ford, Judge:
I am in agreement with the result and reasoning in the majority opinion with respect to the merchandise involved herein except as to the SA-40 and internal and external parts.
The SA-40 and its internal and external parts were classified as “Parts of math, laboratory or scientific instruments, other.” The actual statutory language involved reads as follows:
Paragraph Description of Products Rates of Duty
360 Scientific and laboratory instruments, apparatus, utensils, and appliances (including surveying and mathematical instruments), and parts thereof, wholly or in chief value of metal, and not plated with gold, silver, or platinum, finished or unfinished, not specially provided for:
Jj! * * * * * *
Other (except * * *)_ 22%% ad val. (22% on or after 7/1/63)
The action of the collector in classifying the SA-40 as indicated, supra, carries with it the presumption that he found all facts necessary both as to “parts” and mathematical, scientific and laboratory instruments. Novelty Import Co., Inc. v. United States, 53 CCPA 28, C.A.D. 872 (1966). The subsidiary facts presumed to have been found include the finding that the article of which the SA-40 was a part was chiefly used for mathematical, scientific or laboratory purposes. Plaintiff in the record as made herein has established to my satisfaction that the SA-40 is not a part but a complete unit. This is sufficient to overcome the first portion of the dual burden imposed upon the importer by the presumption of correctness. If the article is not a part and the collector was in error as to this fact, the presumption should not be extended to the point that it is presumed the collector found the SA-40 itself to be chiefly used for mathematical, scientific or laboratory purposes. Such a finding was never made nor contemplated by the classification. The facts presumed ito have been found by the classification was that the SA-40 was a part of some article the collector had in mind which unknown article was chiefly used for mathematical, scientific or laboratory purposes. At no time was a finding ever made or considered that if the so-called part was not a part that the SA-40 itself was chiefly used for the purposes enumerated in the statute.
*107The second burden imposed upon the importer by the presumption of correctness is to establish the correct classification. In this instance the record amply establishes the SA-40 to have as an essential feature an electrical element or device. Accordingly, plaintiffs have made out a prima facie case with respect to the SA-40. I would, therefore, hold said unit to be properly subject to classification under the provisions of paragraph 353, supra, as claimed.
Insofar as the internal and external parts are concerned counsel for the respective parties have in effect stipulated that they were parts of the SA-40. Based upon this stipulation, I am of the opinion that the presumption of correctness attaching to the classification of said merchandise falls. These parts were classified under the same provisions as was the SA-40. The presumption is the collector found this merchandise was used as parts of an article chiefly used for mathematical, scientific or laboratory purposes. The stipulation confirms the fact that they are parts but parts of the SA-40. While it is true plaintiffs have not negated the use of the SA-40 in the fields enumerated, the presumption was overcome for the reasons set forth, supra. Defendant, on the other hand, offered no evidence with respect to the SA-40 to affirmatively establish chief use within the enumerated fields. Accordingly, insofar as the SA-40 is concerned, it is not an article chiefly used for mathematical, scientific or laboratory purposes.
It is a natural consequence of such a holding that if the merchandise involved, other than the UM-96 and CA-12, is in fact parts of the SA-40 and since paragraph 353, supra, contains a provision for parts of articles provided for in paragraph 353, supra, said parts are likewise subject to classification therein and I would so hold.